ATTACHMENT TO ADVISORY ACTION

3. CONT.  The proposed claim amendment raises a new issue under 112(b) in regards to the new limitation "high level of expression". The phrase "high level" of expression is a relative term of degree which is not defined explicitly or implicitly in the specification such that it is unclear what level of expression would qualify as a "high level". 

12. CONT.  The rejection of claims 1-3, 5, 8, 10-12, 14, 17, 19, 21-22, 24, 27, 29-31, and 36-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in regards to the phrase “extensive proliferation” is maintained. Applicant’s argument that the proposed amendment overcomes this rejection is not persuasive as the proposed amendment to the claims has not been entered. 
The rejection of claims 1-3, 5, 8, 10-12, 14, 17, 19, 21-22, 24, 27, 29-31, and 36-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained. Applicant’s arguments based on the proposed claim amendment is not found persuasive in overcoming the rejection as the proposed amendment to the claims has not been entered. Applicant’s remaining arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed below.
The applicant argues that the specification provides sufficient guidance for making a lentiviral vector and a persisting population of genetically modified T cells as claimed without undue experimentation. According to applicant, the length and identity of the hinge domain and transmembrane domain are not important to the claimed phenotype as long as the anti-c-Met or anti-mesothelin CAR are expressed by a robust constitutive promoter. The applicant also argues that the EF-1 promoter is not the only promoter capable of achieving the phenotype of continuous proliferation in the absence of antigen, exogenous cytokine, and feeder cells, and that other promoters can be identified without undue experimentation. 
The rejection of record identified the following scope of enablement: the specification, while being enabling for a lentiviral vector comprising and EF-1 promoter operably linked to a nucleic acid sequence encoding a CAR comprising either an anti-Met or anti-mesothelin (SS1) antibody extracellular binding domain, an IgG4 hinge domain, 
As noted above, the proposed claim amendments have not been entered. The claims as continue to read broadly on lentiviral vectors encoding a CAR which comprise any hinge domain and any costimulatory domain, and which are expressed using any constitutive promoter other than the CMV promoter. The claims further recite a functional limitation which recites that introduction of the lentiviral vector in a T cell and expression of the CAR in the T cell results in constitutive secretion of IL-2 and extensive proliferation of the transduced T cell in the absence of ligand, exogenous cytokine or feeder cells. 
The specification, however, teaches that extended/constitutive proliferation of CAR T cells in the absence of ligand, exogenous cytokines or feeder cells was unexpected, limited to lentiviral transduced T cells expressing CAR with specific structural features- an anti-Met or anti-mesothelin (SS1) antibody extracellular domain, an IgG4 hinge domain, and both the CD28 and CD3 zeta intracellular signaling domains, and was further specifically characterized as proliferation for more than 10 days up to 90 days (specification, pages 68-69). The specification in Figure 2A and 2D demonstrates that T cells expressing a CD19CAR comprising either the IgG4 or CD8alpha hinge region and the CD28 and CD3 zeta intracellular signaling domains proliferate for 10 days, then exhibit declining proliferation leading to cell death at 20 days, whereas T cells expressing an anti-c-Met CAR or anti-mesothelin CAR with an IgG4 hinge and CD28 and CD3 zeta signal domains maintained proliferation for at least 60 and up to 90 days (specification, page 69, and Figure 2A and 2D). The nature of the hinge region appears to be significant to the unexpected phenotype as the c-Met CAR with a CD8alpha hinge domain did not exhibit increased proliferation whereas the c-Met CAR with the IgG4 hinge did (specification, Figures 2B and 2C). The specification indicates that the results obtained with the specific anti-c-Met and SS1 (mesothelin) CAR comprising the CD28 and CD3zeta signaling domains was unexpected as the prior art has demonstrated ligand  and cytokine dependent proliferation of T cells expressing CAR, including CAR with CD28 and CD3 zeta signaling domains (specification, page 75). Note that page 75 cites a substantial number of publications in the prior art which teach ligand dependent proliferation of CAR T cells. The specification further teaches that aside from the structure of the CAR, the means of expression of the CAR in the T cell are crucial to the unexpected phenotype, including lentiviral expression and the use of the “high” expressing EF-1 promoter (specification, page 76). Finally, the specification indicates that sustained signaling through the CD28 cytosolic domain is responsible for constitutive IL-2 expression (specification, page 77). Thus, the specification itself provides detailed guidance for structural features required for generating the unexpected phenotype of prolonged T cell proliferation and IL-2 expression in the absence of ligand, exogenous cytokines, and feeder cells which include the use of a lentiviral vector, an EF-1 promoter, and a CAR comprising anti-Met, or anti-mesothelin extracellular domain, an IgG4 hinge domain, and both the CD28 and CD3 zeta intracellular signaling domains. The specification does not identify any other constitutive promoter which has the same “high level” of expression as EF-1. It is further noted that the specification does not identify what constitutes a “high level” of expression. Thus, while assays may have been available to determine the expression level generated from a specific promoter, there is no assay taught in the prior art which could identify a promoter capable of the same effectiveness when utilized in a lentiviral vector for expressing a specific CAR as claimed and wherein the expressed CAR is capable of achieving the same unexpected phenotype in T cells as recited in the claims. Further, it is reiterated that the specification does not identify which of the numerous costimulatory intracellular signaling domains known the art can be substituted for the CD28 intracellular signaling domain in the disclosed CAR and achieve the same unexpected phenotype. In particular, since the specification itself clearly points to the CD28 intracellular signaling domain as being responsible for the phenotype of constitutive/prolonged IL-2 secretion, the skilled artisan would not have predicted that other costimulatory signaling domains could be substituted for the CD28 intracellular signaling domain.  
Thus,  it is maintained that based on the state of the prior art, which taught ligand and/or cytokine dependent proliferation of CAR T cells including T cells expressing CAR comprising various ligand specific antibody extracellular binding domains and both the CD28 and CD3 zeta intracellular domains, the specific teachings of the specification and data from the working examples, particularly Figure 2A-2D, which clearly demonstrate essential structural features for CAR which are capable of generating the unexpected claimed functional property of ligand, cytokine, and feeder cell free CAR T cell proliferation and IL-2 expression, and further clearly identifies elements necessary for the unexpected functional properties, including the EF-1 promoter, the IgG4 hinge, and the presence of the both the CD28 and CD3 zeta intracellular signaling domains, and the breadth of the claims, it would have required undue experimentation to practice the full scope of the invention as claimed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633